DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on 08/23/2022.
The application has been amended as follows: 
Cancel claims 1-3 and 5-14.

Allowable Subject Matter
Claims 4 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Suzuki et al. (US 2015/0274911 A1) teaches the limitations of claim 4, except wherein the prepreg meets the following requirements (a) and (b): (a) the epoxy resin composition as a viscosity of more than 50,000 Pa·s or more and 300,000 Pa·s or less at 25°C in a region (I) ranging from a depth of D/4 to 3D/4 from either of the first or second surfaces of the prepreg, wherein D represents the average thickness of the prepreg, and (b) the epoxy resin composition has a viscosity of 10,000 Pa·s or more and 40,000 Pa·s or less at 25°C in a region (II) ranging from at least one of the first or second surfaces of the prepreg to a depth of 0.5 μm. Although Suzuki teaches that the lowest viscosity of the epoxy resin composition [B] is preferably 10 poise or more, more preferably 10 to 3000 poise, further preferably 10 to 500 poise, furthermore preferably 10 to 450 poise, and particularly preferably 50 to 400 poise [0072], that the viscosity of the epoxy resin composition [B] at a temperature of 80°C is preferably 50 to 2000 poise [0072], wherein the viscosity means the viscosity at a temperature of 80°C obtained from a temperature-viscosity curve measured by using a rheometer [0072], that the viscosity of the epoxy resin composition [A] at 80°C obtained from a temperature-viscosity curved measured by using a rheometer is preferably 100 to 5000 poise, more preferably 100 to 4000 poise, further preferably 100 to 3000 poise, and particularly preferably 200 to 2000 poise [0129], that the lowest resin viscosity of the epoxy resin composition [A] is preferably 4000 poise or less [0129], that the viscosity of the epoxy resin composition [A] obtained from a temperature-viscosity curve measured by using a rheometer is preferably 100 to 1000 poise, and more preferably 200 to 800 poise [0138], the resin composition (II) forming the surface layer has high viscosity [0141], that the lowest resin viscosity of the epoxy resin composition [A] is 1000 to 4000 poise, and more preferably the lowest resin viscosity is 1000 to 3000 poise [0148], that the resin composition (I) has a high viscosity [0154], that the preferred viscosity of the epoxy resin composition [A] at 80°C obtained from a temperature-viscosity curve measured by using a rheometer is 100 to 5000 poise, and more preferably the viscosity at 80°C is 200 to 2000 poise [0163], that the preppreg includes [0013] the primary prepreg [0014] and surface layer formed on both sides of the primary prepreg [0015], that the primary prepreg has a thickness of 0.01 to 4.0 mm [0135], that the primary prepreg is a primary prepreg composed of a reinforcing fiber, and a resin composition (I) with which a reinforcing fiber layer formed from the reinforcing fiber has been impregnated [0014], that the resin composition (I) is an epoxy resin composition [B] containing at least an epoxy resin and a thermoplastic resin [0016], and that the surface layer is composed of a resin composition (II) [0015], Suzuki and the prior art of record do not teach or suggest selecting a particular viscosity at 25°C for (a) the epoxy resin composition in a region (I) ranging from a depth of D/4 to 3D/4 from either of the first or second surfaces of the prepreg, selecting a particular viscosity at 25°C in a region (II) ranging from at least one of the first or second surfaces of the prepreg to a depth of 0.5 μm, and selecting the viscosity in region (I) to be greater than the viscosity in region (II). Furthermore, with respect to viscosity, Suzuki only teaches a viscosity of their epoxy resin compositions at 80°C [0072, 0129, 0163], and Suzuki and the prior art of record do not provide a teaching or suggestion to select viscosity at 25°C. In addition, the Declaration under 37 CFR 1.132 filed on 08/04/2022 shows evidence that the viscosity of two different epoxy resins varies with temperature, such that from about 65°C to 100°C, a resin (f) has higher viscosity than a resin (g), and from about 35°C to about 50°C, the resin (f) has a lower viscosity than the resin (g) (p. 3). Also, the applicant declares in the Declaration that it is their opinion that viscosities of epoxy resin compositions described in Suzuki can vary significantly at different temperatures, such as 25°C and 80°C, such that it is generally difficult to predict whether a first epoxy resin composition having a higher viscosity at 80°C than a second similar epoxy resin composition will also have a higher viscosity at 25°C compared to the second similar epoxy resin composition (p. 2). The claimed requirements (a) and (b) therefore would have been nonobvious before the effective filing date of the claimed invention.
Regarding claim 4, Jones et al. (US 2013/0012086 A1, cited in IDS) teaches a prepreg comprising a fibrous reinforcement layer at least partially impregnated with a matrix resin having a first viscosity, a coating of a wet resin having a second viscosity on a first side of the fibrous reinforcement layer, the first viscosity being higher than the second viscosity, a first removable flexible film which acts as a barrier to ultraviolet radiation on a second side of the fibrous reinforcement layer, and optionally a second removable protective flexible film covering the coating of wet resin [0010], wherein the prepreg matrix resin material preferably has a viscosity of from 1×104 to 2×106 Pa·s at 20° C, more preferably from 2×104 to 1×106 Pa·s at 20° C [0035], wherein the matrix resin is composite of epoxy [0018], which reads on a prepreg comprising reinforcing fibers and a resin composition, wherein the prepreg has a first upper surface and a second lower surface, has a fiber content of greater than 0% by mass.
Jones does not teach that the wet resin is an epoxy resin composition, does not teach that the first removable flexible film is an epoxy resin composition, and does not teach that the prepreg meets the following requirements (a) and (b): (a) the epoxy resin composition as a viscosity of more than 50,000 Pa·s or more and 300,000 Pa·s or less at 25°C in a region (I) ranging from a depth of D/4 to 3D/4 from either of the first or second surfaces of the prepreg, wherein D represents the average thickness of the prepreg, and (b) the epoxy resin composition has a viscosity of 10,000 Pa·s or more and 40,000 Pa·s or less at 25°C in a region (II) ranging from at least one of the first or second surfaces of the prepreg to a depth of 0.5 μm. The prior art of record do not teach or suggest modifying Jones’s teachings to read on the claimed requirements (a) and (b). The claimed requirements (a) and (b) therefore would have been nonobvious before the effective filing date of the claimed invention.
Regarding claim 4, Suzuki et al. (US 2014/0057515 A1, cited in IDS) teaches a prepreg comprising [0018] a primary prepreg composed of a reinforcing fiber substrate and an epoxy resin composition containing at least an epoxy resin impregnated into the reinforcing fiber layer formed by the reinforcing fiber substrate [0019], and a surface layer composed of an epoxy resin composition containing at least an epoxy resin, the surface layer being formed on one side or both sides of the primary prepreg [0020], wherein the epoxy resin composition in the primary prepreg [0022] has a high viscosity [0094], wherein the epoxy resin composition in the surface layer [0023] has a strikingly high viscosity [0108], which reads on a prepreg comprising reinforcing fibers and an epoxy resin composition, wherein the prepreg has a first upper surface and a second lower surface, has a fiber content of greater than 0% by mass.
Suzuki does not teach wherein the prepreg meets the following requirements (a) and (b): (a) the epoxy resin composition as a viscosity of more than 50,000 Pa·s or more and 300,000 Pa·s or less at 25°C in a region (I) ranging from a depth of D/4 to 3D/4 from either of the first or second surfaces of the prepreg, wherein D represents the average thickness of the prepreg, and (b) the epoxy resin composition has a viscosity of 10,000 Pa·s or more and 40,000 Pa·s or less at 25°C in a region (II) ranging from at least one of the first or second surfaces of the prepreg to a depth of 0.5 μm. Suzuki and the prior art of record do not teach or suggest selecting a particular viscosity at 25°C for (a) the epoxy resin composition in a region (I) ranging from a depth of D/4 to 3D/4 from either of the first or second surfaces of the prepreg, selecting a particular viscosity at 25°C in a region (II) ranging from at least one of the first or second surfaces of the prepreg to a depth of 0.5 μm, and selecting the viscosity in region (I) to be greater than the viscosity in region (II). The claimed requirements (a) and (b) therefore would have been nonobvious before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767